DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
This Office Action is in response to Applicant’s reply filed on 23 December 2020.

Allowable Subject Matter
Claims 1-10 and 23 are allowable over the prior art of record.
The following is an examiner’s statement of reasons for allowance.  The prior art of record, either singularly or in combination, does not suggest, in combination with the other claim limitations, the bond pad having a bottommost surface that is co-planar with a bottommost surface of the passivation layer, wherein the second dielectric layer extends between an innermost sidewalls and an outermost sidewall, wherein the innermost sidewalls faces the bond pad opening and the outermost sidewall faces the passivation layer, wherein the innermost sidewall is coupled to the outermost sidewall by a single continuous planar top surface of the second dielectric layer, as required by claim 1.  Claims 2-10 and 23, which depend either directly or indirectly from independent claim 1, are allowed for the same reason.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN LIN whose telephone number is (571)270-1274.  The examiner can normally be reached on Monday-Friday 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ken Parker can be reached on 571-272-2298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/J.L/           Examiner, Art Unit 2815                                                                                                                                                                                             
/MONICA D HARRISON/           Primary Examiner, Art Unit 2815